L.L.P. v. Adept Mgrnt. Servs., Inc.,   129 Nev.   ,     310 P.3d 555, 559
                (2013) (recognizing that a quiet title claim is exempt from NRS 38.310's
                mediation requirement). Accordingly, we reverse the dismissal order and
                remand this matter to the district court for further proceedings consistent
                with this order.
                            It is so ORDERED.




                                                             Hardesty




                cc: Hon. Jerome T. Tao, District Judge
                     Greene Infuso, LLP
                     Tiffany & Bosco, P. A.
                     Brad Caban
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A